DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no. 16/803,093, filed 08/27/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/16/2021 and 05/11/2022 were considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-11, and 14-18 of U.S. Patent No. 11,127,166 B2. 

Instant Application No. 17/403,204
Claim 1
U.S. Patent No. 11,127,166
Claim 1
A method of decoding a video stream encoded using video point cloud coding, the method being performed by at least one processor and comprising: 
A method of decoding a video stream encoded using video point cloud coding, the method being performed by at least one processor and comprising: 
obtaining a geometry-reconstructed point cloud based on one or more patches; 
obtaining a geometry-reconstructed point cloud based on one or more patches; 
identifying a first boundary and a second boundary of a patch from among the one or more patches, wherein each of the first boundary and the second boundary comprises a plurality of boundary points, and
wherein the second boundary is an inner boundary within the first boundary; 
identifying a first boundary of a patch from among the one or more patches, wherein the first boundary comprises a plurality of first boundary points;
identifying a second boundary of the patch inside the first boundary, wherein the second boundary comprises a plurality of second boundary points;
performing smoothing on the plurality of boundary points in the first boundary and the second boundary;
performing smoothing on the plurality of first boundary points using a first smoothing filter;
performing smoothing on the plurality of second boundary points using a second smoothing filter different from the first smoothing filter;  
obtaining a smoothed geometry-reconstructed point cloud based on the smoothed plurality of boundary points; and
obtaining a smoothed geometry-reconstructed point cloud based on the smoothed plurality of first boundary points and the smoothed plurality of second boundary points; and 
reconstructing a dynamic point cloud using the smoothed geometry-reconstructed point cloud.
reconstructing a dynamic point cloud using the smoothed geometry-reconstructed point cloud.


Although the claims at issue are not identical, they are not patentably distinct from each other in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.
In regard to claims 3-8 of the instant application, these claims are rejected as being unpatentable over claims 2, 1, and 5-9 respectively of the issued patent.

Instant Application No. 17/403,204
Claim 9
U.S. Patent No. 11,127,166
Claim 10
An apparatus for decoding a video stream encoded using video point cloud coding, the apparatus comprising: 
An apparatus for decoding a video stream encoded using video point cloud coding, the apparatus comprising: 
at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code comprising: 
at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code comprising: 
first obtaining code configured to cause the at least one processor to obtain a geometry-reconstructed point cloud based on one or more patches; 
first obtaining code configured to cause the at least one processor to obtain a geometry-reconstructed point cloud based on one or more patches; 
first identifying code configured to cause the at least one processor to identify a first boundary and a second boundary of a patch from among the one or more patches, wherein each of the first boundary and the second boundary comprises a plurality of boundary points, and wherein the second boundary is an inner boundary within the first boundary; 
first identifying code configured to cause the at least one processor to identify a first boundary of a patch from among the one or more patches, wherein the first boundary comprises a plurality of first boundary points; second identifying code configured to cause the at least one processor to identify a second boundary of the patch inside the first boundary, wherein the second boundary comprises a plurality of second boundary points; 
smoothing code configured to cause the at least one processor to perform smoothing on the plurality of boundary points in the first boundary and the second boundary; second obtaining code configured to cause the at least one processor to obtain a smoothed geometry-reconstructed point cloud based on the smoothed plurality of boundary points; and 
first smoothing code configured to cause the at least one processor to perform smoothing on the plurality of first boundary points using a first smoothing filter; second smoothing code configured to cause the at least one processor to perform smoothing on the plurality of second boundary points using a second smoothing filter different from the first smoothing filter; second obtaining code configured to cause the at least one processor to obtain a smoothed geometry-reconstructed point cloud based on the smoothed plurality of first boundary points and the smoothed plurality of second boundary points; and
reconstructing code configured to cause the at least one processor to reconstruct a dynamic point cloud using the smoothed geometry-reconstructed point cloud.
reconstructing code configured to cause the at least one processor to reconstruct a dynamic point cloud using the smoothed geometry-reconstructed point cloud.


Although the claims at issue are not identical, they are not patentably distinct from each other in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.
In regard to claims 10-15 of the instant application, these claims are rejected as being unpatentable over claims 11, 10 and 14-17 respectively of the issued patent.

Instant Application No. 17/403,204
Claim 16
U.S. Patent No. 11,127,166
Claim 18
A non-transitory computer-readable medium storing computer instructions for decoding a video stream encoded using video point cloud coding that, when executed by at least one processor, cause the at least one processor to:
A non-transitory computer-readable medium storing computer instructions decoding a video stream encoded using video point cloud coding that, when executed by at least one processor, cause the at least one processor to:
obtain a geometry-reconstructed point cloud based on one or more patches;
obtain a geometry-reconstructed point cloud based on one or more patches;
identify a first boundary and a second boundary of a patch from among the one or more patches. wherein each of the first boundary and the second boundary comprises a plurality of boundary points. and wherein the second boundary is an inner boundary within the first boundary:
identify a first boundary of a patch from among the one or more patches, wherein the first boundary comprises a plurality of first boundary points; identify a second boundary of the patch inside the first boundary, wherein the second boundary comprises a plurality of second boundary points;
perform smoothing on the plurality of boundary points in the first boundary and the second boundary: obtain a smoothed geometry-reconstructed point cloud based on the smoothed plurality of boundary points, and
perform smoothing on the plurality of first boundary points using a first smoothing filter; perform smoothing on the plurality of second boundary points using a second smoothing filter different from the first smoothing filter; obtain a smoothed geometry-reconstructed point cloud based on the smoothed plurality of first boundary points and the smoothed plurality of second boundary points; and
reconstruct a dynamic point cloud using the smoothed geometry-reconstructed point cloud.
reconstruct a dynamic point cloud using the smoothed geometry-reconstructed point cloud.


Although the claims at issue are not identical, they are not patentably distinct from each other in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.
In regard to claims 18-20 of the instant application, these claims are rejected as being unpatentable over method claims 5-8 respectively of the issued patent.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: fails to disclose smoothing two sets of boundary points, one inside the other before reconstructing a point cloud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485